OPINION OF THE COURT
Per Curiam.
By order of this court dated June 23, 1986, the respondent, following a previous disciplinary proceeding, was suspended from the practice of law for a period of five years effective July 21, 1986, and continuing until the further order of this *159court (see, Matter of Domsky, 118 AD2d 106). By order of this court dated October 10, 1988, the date that the suspension came effective was changed to November 10, 1986 (see, Matter of Domsky, 123 AD2d 654). Thereafter, the respondent obtained a temporary stay of his suspension, which ultimately took effect on December 18,1986.
In this proceeding the Special Referee sustained the three charges of professional misconduct. The petitioner moves to confirm the report of the Special Referee.
Charge one alleged that the respondent practiced law after the effective date of his suspension on December 18, 1986, in that respondent appeared in Family Court, Nassau County, and on January 9, 1987, the respondent signed, as counsel, a stipulation of consent to psychiatric evaluations of the parties.
Charge two alleged that the respondent practiced law after the effective date of his suspension on December 18, 1986, in that he continued his representation of one of his clients through at least April 16,1987.
Charge three alleged that the respondent failed to inform his clients and others that he had been suspended from the practice of law and could no longer represent those clients, as required by 22 NYCRR 691.10 of the rules of this court.
After reviewing all of the evidence, we are in agreement with the Special Referee sustaining the three charges of misconduct. The petitioner’s motion to confirm the report of the Special Referee is granted. The respondent is guilty of serious professional misconduct. Accordingly, the respondent is disbarred and his name stricken from the roll of attorneys and counselors-at-law, effective immediately.
Mangano, P. J., Thompson, Bracken, Brown and Lawrence, JJ., concur.
Ordered that the petitioner’s motion to confirm the report of the Special Referee is granted; and it is further,
Ordered that pursuant to Judiciary Law § 90, effective immediately, the respondent Myron Domsky is disbarred and his name is stricken from the roll of attorneys and counselors-at-law; and it is further,
Ordered that the respondent shall promptly comply with this court’s rules governing the conduct of disbarred, suspended and resigned attorneys (22 NYCRR 691.10); and it is further,
Ordered that pursuant to Judiciary Law §90, effective *160immediately, the respondent Myron Domsky is commanded to continue to desist and refrain (1) from practicing law in any form, either as principal or as agent, clerk or employee of another, (2) from appearing as an attorney or counselor-at-law before any court, Judge, Justice, board, commission or other public authority, (3) from giving to another an opinion as to the law or its application or any advice in relation thereto, and (4) from holding himself out in any way as an attorney and counselor-at-law.